MEMORANDUM OPINION
                                        No. 04-11-00816-CV

                                  IN THE INTEREST OF S.O.L.

                     From the 150th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2006-CI-14491
                            Honorable Antonia Arteaga, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: June 13, 2012

DISMISSED FOR WANT OF PROSECUTION

           Appellant Russell Lesser’s brief was due April 16, 2012. Neither the brief nor a motion

for extension of time was filed. On May 4, 2012, this court ordered Mr. Lesser to file his brief

no later than May 16, 2012. Our order informed Mr. Lesser that if he did not file his brief by

May 16, 2012, his appeal would be dismissed for want of prosecution. See TEX. R. APP. P.

38.8(a). Mr. Lesser did not respond; therefore, his appeal is dismissed for want of prosecution.

See TEX. R. APP. P. 38.8(a)(1), 42.3(b). The appeal filed by appellant Linda Lesser remains

pending before this court.

                                                      PER CURIAM